t c memo united_states tax_court marvina j dail petitioner v commissioner of internal revenue respondent docket no filed date marvina j dail pro_se clare j brooks for respondent memorandum opinion thornton judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to claim her son as a dependent and whether petitioner is entitled to head_of_household filing_status the parties have stipulated some facts which we incorporate herein by this reference when she petitioned this court petitioner resided in baltimore maryland background on date petitioner was granted a divorce from her husband norris dail mr dail the divorce judgment granted petitioner and mr dail joint custody of their minor son norris rashid dail norris and ordered that norris was to reside with mr dail from monday morning through thursday evening pincite p m and with petitioner from thursday evening through monday morning on her form_1040 u s individual_income_tax_return petitioner claimed norris as her dependent and filed as head_of_household in the notice_of_deficiency respondent determined that petitioner was not entitled to claim norris as her dependent and changed her filing_status to single discussion dependency_exemption deduction a taxpayer is allowed a dependency_exemption deduction for each dependent sec_151 to qualify as the taxpayer’s dependent an individual must among other things receive or be unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue treated as receiving over half of his or her support from the taxpayer sec_152 a special rule generally treats a child of divorced parents as receiving over half of his or her support from the parent having custody for the greater portion of the year see sec_152 sec_1_152-4 income_tax regs this special rule applies only if the child both receives over half of his or her support during the year from his or her parents and is in the custody of one or both parents for more than half the year sec_152 in the event of split custody as is the case here custody is deemed to be with the parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs respondent contests only whether norris was in petitioner’s physical custody for more than half of petitioner testified credibly that during she had physical custody of norris each week from p m thursday evening until a m monday morning except that he was consistently with her for to weeks during the summer when she took him to florida to visit her ailing mother on the instant record we find that petitioner had physical custody of norris for the greater portion of accordingly we hold that petitioner is entitled to claim norris as her dependent for head-of-household filing_status petitioner maintained her home as norris’s principal_place_of_abode for more than half of accordingly petitioner is entitled to head_of_household filing_status for see sec_1 and b sec_1_2-2 and b i income_tax regs decision will be entered for petitioner
